OPTION AGREEMENT

          THIS AGREEMENT is made this 8th day of May, 2001, between RAPTOR
MASTER, L.L.C., an Oklahoma limited liability company ("Raptor"), having a
notice address at 1141 N. Robinson, Suite 300, Oklahoma City, Oklahoma 73102 and
CLIMATE MASTER, INC., a Delaware corporation ("CMI"), having a notice address at
16 South Pennsylvania, P.O. Box 754, Oklahoma City, Oklahoma 73101.

W I T N E S S E T H:

           1.  Purchase Option. Raptor, for valuable consideration, the receipt
and adequacy of which are hereby acknowledged, does hereby grant to CMI on the
terms hereafter stated, the irrevocable right and option to purchase (the
"Purchase Option") the fee simple title to the property described on Exhibit A
hereto (hereafter collectively called the "Property").

               1.1  Real Property. All of the real property (the "Real
Property") described on Schedule 1 attached hereto, together with the
manufacturing warehouse and office facility located thereon, containing
approximately 230,000 square feet of gross area, together with improvements,
fixtures, walkways, parking areas and other items of real property located
thereon (collectively the "Building").

               1.2  Tangible Personal Property. All tangible personal property
located on the Real Property which is owned by Raptor and used in the ownership,
operation, management and maintenance of the Building and Real Property.

               1.3  Intangible Personal Property. All intangible personal
property owned by Raptor and used in the ownership, operation and maintenance of
the Building and the Real Property, including, without limitation, all contract
rights, documents of title, general intangibles and business records pertaining
to the Building and the Real Property, excluding therefrom only: cash on hand
and in bank accounts held by Raptor.

          2.  Exercise of Option. The Purchase Option hereby granted to CMI may
be exercised by CMI by service to Raptor of written notice of such exercise at
any time during the primary term of that certain Amended and Restated Lease of
even date herewith between Raptor as landlord and CMI as tenant covering the
Real Property and Building.

          3.  Purchase Price. If CMI elects to exercise the Purchase Option
hereby granted, CMI agrees at closing to pay to Raptor a purchase price of
$40,000 if this Purchase Option is exercised by May ___, 2002, $80,000 if
exercised by May ___, 2003, $120,000 if exercised by May ___, 2004, $160,000 if
exercised by May ___, 2005, and $200,000 if exercised thereafter during the term
of this Option. As additional consideration to Raptor for the Purchase Option,
CMI agrees: (a) to assume Raptor's obligations under the Lease Agreement arising
subsequent to the Closing Date and to assume Raptor's obligations under the
First Fee Mortgage and obtain the full release of Raptor under the First Fee
Mortgage (as defined in Schedule 1 hereto); (b) to indemnify and hold Raptor
harmless from all loss, cost and expense incurred in connection with

 

 

such obligations assumed by CMI under (a) above of this section; and (c) to
execute such additional documents as might reasonably be required by Raptor to
further evidence such assumption and indemnification.

          4.  Option Consideration. In consideration of the grant of the option
in this Agreement, CMI shall pay to Raptor $40,000 on the ___ day of November,
2001, and $40,000 on the ___ day of each sixth month thereafter during the term
of this Option but only insofar as payments are made by Raptor, or properly set
off, under that certain promissory note, endorsed to CMI, dated May ___, 2001,
with Raptor as maker and Prime Financial Corporation as holder.

          5.  Title. Raptor will deliver the following items to CMI at the times
hereafter specified:

               5.1  Title Commitment. Within thirty (30) days after the date of
CMI's exercise of the Purchase Option, Raptor will furnish to CMI a current
commitment (the "Title Commitment") for issuance of an ALTA Form B Owner's Title
Insurance Policy covering the Property (the "Title Policy") in an amount equal
to the sum of the purchase price of the Property described in paragraph 3, plus
the face amounts of the First Fee Mortgage, issued and reinsured or coinsured by
title insurance companies designated by Raptor (collectively hereafter called
the "Title Company") subject to reasonable approval by CMI, showing good and
marketable, fee simple title to the Property to be vested in Raptor, free and
clear of any and all liens, encumbrances and mortgages (except the First Fee
Mortgage), subject only to those exceptions to title as previously approved by
CMI and to any existing easements, rights-of-way, restrictions and covenants of
record that do not adversely materially affect CMI's permitted use of the
Property (the "Approved Title Exceptions").

               5.2  Title Defects. If the Title Commitment sets forth exceptions
other than the Approved Title Exceptions and other than the standard printed
exceptions contained in the Title Commitment, CMI will have fifteen (15) days
after delivery of the Title Commitment to furnish to Raptor a written report
specifying any objections to such exceptions and Raptor will thereafter have
forty-five (45) days after the date of delivery of such written notification to
cure such defects or to obtain a revised Title Commitment from which the
objectionable exceptions have been removed. No matter will be construed as, or
constitute, a title defect so long as the same is not so construed under the
Real Estate Title Examination Standards of the Oklahoma Bar Association. In the
event that the Title Commitment contains at the expiration of the above
described forty-five (45) day period an exception other than the Approved Title
Exceptions or the standard printed exceptions, then CMI will be entitled, at its
sole option, to either: (i) waive such exception to title, or (ii) to exercise
any and all other rights or remedies against Raptor to which CMI may be entitled
at law or in equity.

               5.3  Title Policy. Raptor's sole obligation with respect to the
status of title to the Property is to have on the date of this Agreement, during
the term hereof and on the Closing Date good and marketable, fee simple title to
the Property, free and clear of any and all liens, encumbrances and mortgages
(except the First Fee Mortgage) subject to the Approved Title Exceptions, and
furnish the Title Commitment in the manner required under paragraphs 4.1 and 4.2
and all costs and premiums relating to the issuance of the Title Commitment and
the Title Policy will be borne by CMI.

 

2

 

          6.  Closing. Raptor and CMI agree that the purchase will be
consummated as follows:

               6.1  Closing Date. The sale of the Property will be consummated
on or before thirty (30) days after the date of satisfaction of Raptor's
obligations with respect to title; the parties agree in good faith to try to
consummate the sale of the Property in no event later than sixty (60) days after
the date CMI gives written notice of its exercise of the Purchase Option granted
hereby. The exact time and place of closing to be designated by CMI, subject to
the reasonable approval of Raptor (the "Closing Date").

               6.2  Raptor's Deliveries. At closing, Raptor will deliver or
cause to be delivered to CMI the following items (all documents will be duly
executed and acknowledged where required): (a) a general warranty deed conveying
the Real Property to CMI; (b) a bill of sale and assignment conveying all of the
tangible and intangible personal property to CMI; (c) a certificate reasonably
setting forth an inventory of personal property and a listing of accounts
payable and contracts relating to the Property; and (d) such additional
documents as might be reasonably required by CMI to consummate the sale of the
Property to CMI. All such documents shall be in form and content reasonably
satisfactory to CMI.

               6.3  CMI's Deliveries. As closing, CMI will deliver or cause to
be delivered to Raptor the following items (all documents will be duly executed
and acknowledged where required): (a) the purchase price of the Property, in
certified funds; (b) an appropriate Oklahoma sales tax return; and (c) such
additional documents as might be reasonably required by Raptor to consummate the
sale of the Property to CMI. All such documents shall be in form and content
reasonably satisfactory to Raptor.

               6.4  Closing Costs. Raptor will pay the following closing costs:
(a) Raptor's attorneys' fees; and (b) the expenses, including recording costs
applicable thereto, relating to the satisfaction of any objections to title made
in accordance with paragraph 4.2 above. CMI will pay all other closing costs,
including without limitation: (a) CMI's attorneys' fees; (b) all recording fees
or costs, except those recording costs relating to the satisfaction of any
objections to title made in accordance with paragraph 4.2 above; (c) the cost of
documentary stamps to be affixed to the general warranty deed conveying the
Property to CMI; (d) any premium charge or expense related to the issuance of
the Title Commitment or the Title Policy; and (e) any escrow or closing fees
charged with respect to the closing of this transaction.

               6.5  Closing Memorandum. On the Closing Date the parties agree to
execute and deliver a memorandum of closing to acknowledge delivery and
acceptance of the items required by this paragraph and the status of performance
of the other provisions of this Agreement.

          7.  Adjustments and Prorations. All receipts and disbursements of the
property will be prorated on the Closing Date and the purchase price will be
adjusted on the following basis :

               7.1  Rents. All rents payable or receivable from the tenant of
the Building prior to the Closing Date will be paid to Raptor; rents payable or
receivable subsequent to the Closing Date and thereafter will be paid to

3

 

CMI. Any rents received by CMI after the Closing Date that were payable or
receivable prior to the Closing Date will be paid to Raptor.

               7.2  Accounts Payable. All sums due for accounts payable which
were owing or incurred by Raptor prior to the Closing Date with respect to the
structural maintenance of the Building, the Building's roof and other
obligations of Raptor as Landlord under the Lease Agreement will be paid by
Raptor and Raptor agrees to indemnify and hold CMI harmless with respect
thereto. CMI will furnish to Raptor for payment any such bills for which prior
period received after the Closing Date and MCI will have no further obligation
with respect thereto. All other accounts payable with respect to maintenance of
the Building will be paid by CMI and CMI agrees to indemnify and hold Raptor
harmless with respect thereto.

               7.3  Property Taxes. All real and personal property ad valorem
taxes and installments of special assessments, if any, will be paid by Raptor.

               7.4  Utility Charges. All utility charges will be paid by CMI.
All utility security deposits, if any, will be retained by the party originally
funding those deposits.

          8.  Project Condition. Except as Raptor is otherwise obligated under
the Lease Agreement or this Agreement, it is understood that Raptor has not made
hereunder and will not be obligated to make any representation or warranty as to
the condition or state of repair of the Building and Improvements on the
Property and has not hereunder made and will not be obligated to make any
agreement to alter, repair or improve the Building and Improvements on the
Property. Except as Raptor is otherwise obligated under the Lease Agreement or
this Agreement, the sole obligation of Raptor on the Closing Date will be to
deliver to CMI: (i) good and marketable, fee simple title to the Property, free
and clear of any and all liens, encumbrances and mortgages (except the First Fee
Mortgage), subject to the Approved Title Exceptions; and (ii) possession of the
Property in substantially the same condition (normal wear and tear and insured
casualty loss excepted) as existed on the date of CMI's exercise of the Purchase
Option and CMI agrees to accept possession of the Property on the Closing Date
in an "AS IS" condition "WITH ALL FAULTS".

          9.  Defaults; Remedies. The events of default by Raptor under this
Agreement will include: (a) the failure to comply with any term of this
Agreement to be observed and performed by Raptor; and (b) the failure to perform
and failure by Raptor to cure within the times provided, of any of Raptor's
obligations under that certain lease agreement (the "Lease Agreement") between
Raptor and CMI of even date herewith and default thereunder will further
constitute an event of default under this Agreement. The events of default by
CMI under this Agreement will include: (a) the failure to comply with any term
of this Agreement to be observed or performed by CMI; and (b) the occurrence,
and failure by CMI to cure within the times provided, of any of the events
specified at subparagraphs (a) through (g) as provided under Section 15 of the
Lease Agreement. In the event either party fails to perform such party's
respective obligations hereunder (except as excused by the other party's
default), the party claiming default shall make written demand for performance.
If the defaulting party fails to comply with such written demand within ten (10)
days after receipt thereof, the non-defaulting party will have the option either
to waive such default or to seek any right or remedy to which the non-defaulting
party may be entitled at law or in equity.

4

          10.  Subordination. Subject to the terms of the Lease Agreement, the
Purchase Option hereby granted shall be and is hereby made subject and
subordinate to the First Fee Mortgage.

          11.  Assignment. The rights of CMI hereunder cannot be assigned in
whole or in part without the contemporaneous assignment by CMI to the same
entity of CMI's leasehold estate under the Lease Agreement in accordance with
the requirements of Section 9.1 thereunder.

          12.  Representations. Raptor hereby represents, warrants and covenants
to CMI that Raptor has and during the term of this Agreement will at all times
have good and marketable, fee simple title in and to the Property, free and
clear of any and all liens, encumbrances and mortgages (except the First Fee
Mortgage) and subject only to those exceptions to title as previously approved
in writing by CMI (whether pursuant to Section 16.2.3 of the Lease Agreement or
otherwise) and to any existing easements, rights-of-way, restrictions and
covenants of record that do not adversely materially affect CMI's permitted use
of the Property.

          13.  Miscellaneous.

                13.1  Time. Time is of the essence of this Agreement.

                13.2  Notice. All notices required hereunder will be in writing
and served by certified mail, return receipt requested, postage prepaid, at the
addresses shown above, until service of proper notice of a change of such
address.

               13.3  Amendment. This Agreement will not be altered, waived,
amended or extended, except by written agreement signed by Raptor and CMI.

               13.4  Severability. If any clause or provision of this Agreement
is illegal, invalid or unenforceable under any present or future law, the
remainder of this Agreement will not be affected thereby. It is the intention of
the parties that if any provision is held to be illegal, invalid or
unenforceable, there will be added in lieu thereof a provision of similar terms
to such provision as is possible and be legal, valid and enforceable.

               13.5  Binding Effect. Subject to the restrictions set forth
herein, the provisions of this Agreement will inure to the benefit of and be
binding on Raptor and CMI and their respective successors and permitted assigns.

               13.6  Litigation Expense. In the event either party hereto
commences litigation against the other to enforce its rights hereunder, the
prevailing party in such litigation shall be entitled to recover from the other
its reasonable attorneys' fees and expenses incidental to such litigation.

               13.7  Other Instruments. On termination, expiration or release of
the Purchase Option and within ten (10) days after written request by Raptor,
from time to time, CMI agrees to execute such further documents as might be
reasonably requested by Raptor to document such termination, expiration or
release of the Purchase Option.

5

               13.8  Governing Law. This Agreement will be construed and
enforced according to the internal laws of the State of Oklahoma. All claims,
disputes and other matters in question arising out of or relating to this
Agreement, or the breach thereof, will be decided by proceedings in a court of
competent jurisdiction in the State of Oklahoma.

          IN WITNESS WHEREOF, the undersigned have executed this instrument on
the date first above written.

                                          
                                     RAPTOR MASTER, L.L.C., an Oklahoma limited 
                                          
                                     liability company



                                          
                                     By                                          
                               
                                         
                                          
                                                            Manager

 

                                          
                                    CLIMATE MASTER, INC., a Delaware
                                          
                                    corporation



                                          
                                     By                                          
                               
                                         
                                          
                                                           President

STATE OF OKLAHOMA      )
                                                 ) ss:
COUNTY OF OKLAHOMA )

          This instrument was acknowledged before me on May ____, 2001, by
_____________________ ___________________, as Manager of Raptor Master, L.L.C.,
an Oklahoma limited liability company.



(Seal)                                      
                                                                           
                                    
                                         
                                       Notary Public
                                          
                                      My Commission
Expires:                                         



STATE OF OKLAHOMA      )
                                                 ) ss:
COUNTY OF OKLAHOMA )

          This instrument was acknowledged before me on May ____, 2001, by
___________________
___________________, as President of Climate Master, Inc., a Delaware
corporation.



(Seal)                                      
                                                                       
                                    
                                         
                                   Notary Public
                                                                             My
Commission Expires:                                         

 

6

 

SCHEDULE 1

First Fee Mortgage is that certain mortgage dated May ___, 2001 between Raptor
Master, L.L.C. as mortgagor and Gold Bank covering the property which is the
subject of the attached Option, together with the debt secured thereby.